Case: 5:21-cr-00073-GFVT-MAS Doc #: 1 Filed: 06/17/21 Page: 1 of 4 - Page ID#: 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                                                                    JUN 17
                                LEXINGTON
                                                                                     AT LEXINGTON
                                                                                   ROBERT R, CARR
                                                                               CLERK U,S, DISTRICT COURT
UNITED STATES OF AMERICA


v.                                               INDICTMENT No.         ~'6=:a---'-t--=---=----1----'----'o\L.:,   qFJr
JOSHUA LOGAN CILINCEON

                                      * * * * *

THE GRAND JURY CHARGES:

                                       COUNTl
                                  21 U.S.C. § 841(a)(l)

       On or about April 8, 2021, in Fayette County, in the Eastern District of Kentucky,

                            JOSHUA LOGAN CILINCEON

did knowingly and intentionally possess with intent to distribute 400 grams or more of a

mixture or substance containing a detectable amount offentanyl, a Schedule II controlled

substance, all in violation of21 U.S.C. § 841(a)(l).

                                        COUNT2
                                 18 U.S.C. § 924(c)(l)(A)

       On or about April 8, 2021, in Fayette County, in the Eastern District of Kentucky,

                            JOSHUA LOGAN CILINCEON

did knowingly possess a firearm, to wit, a Walther handgun, serial number FBB9126, in

furtherance of the drug trafficking crime charged in Count 1 of this Indictment for which

he may be prosecuted in a court of the United States, all in violation of 18 U.S.C.
Case: 5:21-cr-00073-GFVT-MAS Doc #: 1 Filed: 06/17/21 Page: 2 of 4 - Page ID#: 2




§ 924(c)(l)(A).

                                        COUNT3
                                   18 U.S.C. § 922(g)(l)

      On or about April 8, 2021, in Fayette County, in the Eastern District of Kentucky,

                           JOSHUA LOGAN CILINCEON,

knowing that he had been convicted of a crime punishable by imprisonment for a term

exceeding one year, did knowingly and intentionally possess firearms, to wit: a Walther

handgun, serial number FBB9126, and a Smith and Wesson handgun, serial number

HXS2280, in and affecting interstate commerce, all in violation of 18 U.S.C. § 922(g)(l).

                            FORFEITURE ALLEGATIONS
                                  21 u.s.c. § 853
                                 18 U.S.C. § 924(d)
                                  28 u.s.c. §2461

      In committing the offense alleged in Count 1 of this Indictment, the same being

punishable by imprisonment for more than one year, JOSHUA LOGAN CILINCEON

used and intended to use the below-described property to commit and to facilitate the

commission of the said controlled substance violation, and the below-described property

constitutes proceeds obtained directly and indirectly as a result of the commission of the

aforesaid violation of21 U.S.C. § 841(a)(l).

       In committing the felony offenses charged in Counts 2-3 of this Indictment, the

United States seeks forfeiture of the firearm and ammunition listed below pursuant to 18

U.S.C. § 924(d) and 28 U.S.C. § 2461.

       The property sought for forfeiture includes, but is not limited to:
Case: 5:21-cr-00073-GFVT-MAS Doc #: 1 Filed: 06/17/21 Page: 3 of 4 - Page ID#: 3




       CURRENCY:

       Approximately $53,363.00 in United States Cun-ency

       FIREARMS and AMMUNITION:

       a. Walther handgun, serial number FBB9126;

       b. Smith and Wesson handgun, sedal number HXS2280,

       c. All ammunition and magazines seized

      By virtue of the commission of the felony offenses charged in this Indictment,

any and all interest JOSHUA LOGAN CILINCEON has in the above-described

property is vested in the United States and hereby forfeited to the United States pursuant

to 21 U.S.C. § 853, 18 U.S.C.§ 924(d) and 28 U.S.C. § 2461.

                                                 A TRUE BILL




CARLTON S. SIDER, IV
ACTING UNITED STATES ATTORNEY
Case: 5:21-cr-00073-GFVT-MAS Doc #: 1 Filed: 06/17/21 Page: 4 of 4 - Page ID#: 4




                                   PENALTIES

COUNT 1:                Imprisonment for not less than IO years nor more than life, a
                        fine of not more than $10,000,000, and not less than 5 years
                        supervised release.

                        IF PRIOR SERIOUS DRUG OFFENSE OR SERIOUS
                        VIOLENT OFFENSE:

                        Imprisonment for not less than 15 years nor more than life, a
                        fine of not more than $20,000,000, and not less than 10 years
                        supervised release.

COUNT 2:                Not less than 5 years imprisonment and not more than life
                        imprisonment consecutive to any other sentence, not more
                        than $250,000 fine, and not more than 5 years supervised
                        release.

COUNT 3:                Imprisonment for not more than IO years, a fine of not more
                        than $250,000 fine, and not more than 3 years supervised
                        release.

                        IF ARMED CAREER CRIMINAL:

                        Not less than 15 years imprisonment, a fine of not more than
                        $250,000, and not more than 5 years supervised release.

PLUS:                   Forfeiture of all listed property.

PLUS:                   Mandatory special assessment of$100 per count.

PLUS:                   Restitution, if applicable.
